 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANTOINE L. ARDDS,                                    1:18-cv-01324-BAM (PC)

12                      Plaintiff,                        ORDER GRANTING EXTENSION OF TIME
                                                          TO SUBMIT APPLICATION TO PROCEED IN
13          v.                                            FORMA PAUPERIS OR PAY FILING FEE

14   HICKS, et al.,                                       ORDER TO CLERK’S OFFICE TO SEND
                                                          PLAINTIFF IN FORMA PAUPERIS
15                      Defendants.                       APPLICATION FOR PRISONER

16                                                        THIRTY (30) DAY DEADLINE

17

18          Plaintiff Antoine L. Ardds (“Plaintiff”) is a state prisoner proceeding pro se in this civil

19   rights action pursuant to 42 U.S.C. § 1983. This action was initiated on September 21, 2018, in

20   the Sacramento Division of the United States District Court for the Eastern District of California,

21   (ECF No. 1), and was transferred to the Fresno Division on September 26, 2018, (ECF No. 3).

22          On September 27, 2018, the Court ordered Plaintiff to submit a completed application to

23   proceed in forma pauperis, or pay the filing fee within forty-five (45) days. (ECF No. 5.) On

24   October 9, 2018, Plaintiff filed a declaration in response to the Court’s order. (ECF No. 8.)

25   Plaintiff states that he has requested a copy of his inmate trust account statement from prison

26   officials, and he was informed on August 10, 2018 that his application and certified statement had

27   been forwarded to litigation for further processing. Plaintiff alleges that he has experienced

28   difficulty when sending or receiving mail, and that all legal documents must be sent through the
                                                      1
 1   law librarian. Plaintiff further alleges that legal mail bearing the names of certain custody staff is

 2   destroyed, hindering the legal process and to retaliate against Plaintiff. (Id.) Plaintiff does not

 3   request any specific form of relief, although he does indicate a wish to proceed in forma pauperis

 4   in this action.

 5           As noted above, Court has not received either an application to proceed in forma pauperis

 6   from Plaintiff or the filing fee for this action. One of those must be submitted for this action to

 7   continue. To Plaintiff’s concern regarding his difficulties in obtaining a certified trust account

 8   statement, the Court informs Plaintiff that the Clerk of Court will obtain such information directly

 9   from CDCR upon the submission of a completed application to proceed in forma pauperis from

10   Plaintiff. Though Plaintiff may have previously submitted an application, none has been received

11   by the Court, and therefore Plaintiff must complete a new application before the case may

12   continue.

13           In addition, although Plaintiff’s motion does not specifically request an extension of time,

14   the Court finds it appropriate to grant Plaintiff an extension of thirty (30) days to submit a

15   completed application to proceed in forma pauperis.

16           Accordingly, IT IS HEREBY ORDERED that:

17       1. The Clerk’s Office shall send to Plaintiff an application to proceed in forma pauperis for a

18           prisoner;

19       2. Within thirty (30) days of the date of service of this order, Plaintiff shall submit the

20           attached application to proceed in forma pauperis, completed and signed, or in the
21           alternative, pay the $400.00 filing fee for this action; and

22       3. Requests for extension will not be granted without a showing of good cause. Failure

23           to comply with this order will result in a recommendation to dismiss this action.

24
     IT IS SO ORDERED.
25

26       Dated:        October 11, 2018                         /s/ Barbara   A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                        2
